Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 01/19/2021, has been entered and carefully considered.  Claims 1 and 11 are amended. Claims 2, 5, 12 and 15 are canceled.  Claims 1, 3-4, 6-11, 13-14 and 16-20 are pending. 
The terminal disclaimer filed on 01/19/2021 leads to overcome the double patent rejection.
The rejection of claims under 35 U.S.C. 112 2nd paragraph overcomes in terms of applicant’s amendment to claims 1 and 11.
    Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 3, 4, 13 and 14 filed on 01/19/2021 include examiner authorized amendments as shown below: 

In the claims:
Claims 3, 4, 13 and 14 are amended as follows:
Claim 3 is amended as follows:
(Currently Amended)  The method of claim 1, wherein at least one analog output is sliced using a PAM-3 sheer.

Claim 4 is amended as follows:
(Currently Amended)  The method of claim 1, wherein at least one analog output is sliced using a PAM-4 sheer.

Claim 13 is amended as follows:
(Currently Amended)   The apparatus of claim 11, wherein the sheer circuit comprises a PAM-3 sheer configured to slice at least one analog output.

Claim 14 is amended as follows:
(Currently Amended)   The apparatus of claim 11, wherein the sheer circuit comprises a PAM-4 sheer configured to slice at least one analog output.




Allowable Subject Matter
Claims 1, 3-4, 6-11, 13-14 and 16-20 are allowable over prior art of record, respectively.
Reasons for Allowance
Claims 1, 3-4, 6-11, 13-14 and 16-20 are allowed. The following is an examiner’s statement of reasons for allowance: After further search and consideration of applicant’s response filed on 01/19/2021, It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application was a whole taken alone or in combination, in particular, prior art of record does not teach “parallel over a plurality of wires of a multi-wire bus… the linear combination formed by a respective multi-input comparator (MIC) receiving the corresponding subset of symbols, the respective linear combination associated with a respective sub-channel code vector of a plurality of mutually orthogonal sub-channel code vectors of the vector signaling code, wherein a number of symbols in the corresponding subset of symbols corresponds to a number of non-zero elements in the respective sub-channel code vector, and wherein at least two analog outputs of the set of analog outputs are generated from linear combinations of subsets of symbols having a different number of symbols… slicing each analog input using a signal slicer circuit”, as recited in independent claims 1 and 11. Thus independent claims 1 and 11 are allowable.
Examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 3-4, 6-10, 13-14 and 16-20 are allowed as being directly or indirectly dependent of the allowed independent base claims. 
listed on the previously submitted PTO-892. None of cited/recorded prior art stands alone of combination with others discloses all the limitation required in claim invention.

           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ROMANI OHRI/Primary Examiner, Art Unit 2413